DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,117,767. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,117,767 comprises everything claimed.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,117,767. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,117,767 comprises everything claimed.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,117,767. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,117,767 comprises everything claimed.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,388,010. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,388,010 comprises everything claimed.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,388,010. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,388,010 comprises everything claimed.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,388,010 in view of Morinaga (US 6,113,093 A). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 comprises everything claimed, except wherein the printing unit is configured to print the image by discharging liquid. Morinaga teaches a printing unit that is configured to print an image by discharging liquid, in order to spray ink to make a recording. Morinaga, col. 4, lines 32 – 45. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the printing unit in the device of claim 1 of U.S. Patent No. 9,388,010 be configured to print the image by discharging liquid, as taught by Morinaga, in order to spray ink to make a recording.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,388,010. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 9,388,010 comprises everything claimed.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,388,010. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 9,388,010 comprises everything claimed.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,388,010 in view of Morinaga. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 comprises everything claimed, except wherein the printing unit is configured to print the image by discharging liquid. Morinaga teaches a printing unit that is configured to print an image by discharging liquid, in order to spray ink to make a recording. Morinaga, col. 4, lines 32 – 45. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the printing unit in the device of claim 4 of U.S. Patent No. 9,388,010 be configured to print the image by discharging liquid, as taught by Morinaga, in order to spray ink to make a recording.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,513,407. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,513,407 comprises everything claimed.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,513,407. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,513,407 comprises everything claimed.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,513,407 in view of Morinaga. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 comprises everything claimed, except wherein the printing unit is configured to print the image by discharging liquid. Morinaga teaches a printing unit that is configured to print an image by discharging liquid, in order to spray ink to make a recording. Morinaga, col. 4, lines 32 – 45. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the printing unit in the device of claim 3 of U.S. Patent No. 10,513,407 be configured to print the image by discharging liquid, as taught by Morinaga, in order to spray ink to make a recording.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,513,407. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 40 of U.S. Patent No. 10,513,407 comprises everything claimed.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,513,407. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 40 of U.S. Patent No. 10,513,407 comprises everything claimed.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,513,407 in view of Morinaga. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 comprises everything claimed, except wherein the printing unit is configured to print the image by discharging liquid. Morinaga teaches a printing unit that is configured to print an image by discharging liquid, in order to spray ink to make a recording. Morinaga, col. 4, lines 32 – 45. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the printing unit in the device of claim 40 of U.S. Patent No. 10,513,407 be configured to print the image by discharging liquid, as taught by Morinaga, in order to spray ink to make a recording.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimura (US 5,488,463 A).
Regarding claim 12, Nimura discloses a printing apparatus comprising: a first roller 34 configured to convey a sheet; a second roller 35 configured to convey the sheet conveyed by the first roller; a printing unit 12 configured to print an image on the sheet conveyed by the second roller; and a conveyance control unit 300 configured to form an overlap state in which a leading edge of a succeeding sheet is overlapping with a preceding sheet conveyed before the succeeding sheet (see Fig. 10), wherein the conveyance control unit conveys the succeeding sheet to a printing start position at which printing is started by the printing unit in a state in which the leading edge of the succeeding sheet is not overlapping with the preceding sheet after forming the overlap state (see Fig. 18).
Regarding claim 13, Nimura discloses the printing apparatus according to claim 12, wherein the conveyance control unit 300 is configured to convey the succeeding sheet by the first roller 34 in a state of having an interval between a trailing edge of the preceding sheet and the leading edge of the succeeding sheet. See Fig. 8.
Regarding claim 14, Nimura discloses the printing apparatus according to claim 12, wherein the conveyance control unit 300 is configured to eliminate the overlap state before conveying the succeeding sheet to the printing position. See Fig. 18.
Regarding claim 15, Nimura discloses the printing apparatus according to claim 12, wherein the second roller 35 is provided downstream of the first roller 34 in a conveyance direction of the sheet.
Regarding claim 16, Nimura discloses the printing apparatus according to claim 12, wherein the conveyance control unit 300 is configured to form the overlap state between the first roller 34 and the second roller 35. See Fig. 9.
Regarding claim 18, Nimura discloses a method of controlling a printing apparatus including a first roller 34 configured to convey a sheet, a second roller 35 configured to convey the sheet conveyed by the first roller, a printing unit 12 configured to print an image on the sheet conveyed by the second roller, and a conveyance control unit 300 configured to form an overlap state in which a leading edge of a succeeding sheet is overlapping with a preceding sheet conveyed before the succeeding sheet, the method comprising: conveying the succeeding sheet to a printing start position at which printing is started by the printing unit in a state in which the leading edge of the succeeding sheet is not overlapping with the preceding sheet after forming the overlap state. See Fig. 18.
Regarding claim 19, Nimura discloses the method according to claim 18, wherein in the conveying, the succeeding sheet is conveyed by the first roller 34 in a state of having an interval between a trailing edge of the preceding sheet and the leading edge of the succeeding sheet. See Fig. 8.
Regarding claim 20, Nimura discloses the method according to claim 18, wherein in the conveying, the overlap state is eliminated before conveying the succeeding sheet to the printing position. See Fig. 18.
Regarding claim 21, Nimura discloses the method according to claim 18, wherein the second roller 35 is provided downstream of the first roller 34 in a conveyance direction of the sheet.
Regarding claim 22, Nimura discloses the method according to claim 18, wherein in the conveying, the overlap state is formed between the first roller 34 and the second roller 35. See Fig. 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nimura in view of Morinaga.
Regarding claims 17 and 23, Nimura teaches everything claimed, except that the printing unit is configured to print the image by discharging liquid. Morinaga teaches a printing unit that is configured to print an image by discharging liquid, in order to spray ink to make a recording. Morinaga, col. 4, lines 52 – 45. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the printing unit in Nimura be configured to print the image by discharging liquid, in the device and method of Nimura, as taught by Morinaga, in order to spray ink to make a recording.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759